UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4259
JAMES CLAUDE BAILEY,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Eastern District of Virginia, at Newport News.
               Raymond A. Jackson, District Judge.
                            (CR-00-21)

                      Submitted: August 17, 2001

                      Decided: August 28, 2001

        Before WIDENER and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Henry L. Marsh, III, Frederick H. Marsh, HILL, TUCKER &
MARSH, Richmond, Virginia, for Appellant. Kenneth E. Melson,
United States Attorney, Michael R. Smythers, Assistant United States
Attorney, Thomas Scott Liverman, Third Year Law Student, Norfolk,
Virginia, for Appellee.
2                       UNITED STATES v. BAILEY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   A jury convicted James Claude Bailey of various tax-related
offenses. On appeal, Bailey alleges that the evidence was insufficient
to support the findings of guilt because the witnesses against him
were not credible. Finding no reversible error, we affirm.

   The testimony at trial showed that, in addition to his regular
employment with the United States Postal Service, Bailey prepared
tax returns for co-workers and other individuals. Bailey testified that
he was trying to start a business as a tax preparer. Several of the wit-
nesses testified that they went to Bailey because they were told (by
either Bailey or others) that Bailey could get them greater refunds and
because Bailey said he had extensive knowledge of IRS regulations
and had worked for the IRS.1

   The taxpayer witnesses testified that they were eventually audited
by the IRS, and it was discovered that most, if not all, of the deduc-
tions for charitable contributions, business losses, and/or miscella-
neous business expenses listed on their returns were overstated. The
witnesses further testified that they did not supply Bailey with infor-
mation to support the questionable deductions, nor did they know
where Bailey got the figures.2 The taxpayers stated that they did not
carefully review their returns, but simply signed where Bailey told
them to. The Government argued that Bailey intentionally overstated
    1
    Bailey denied these allegations, and the record shows that he never
worked for the IRS, nor did he have a great deal of formal training in tax
preparation.
  2
    In some cases, the business losses were for businesses that either did
not exist or were not operational. The witnesses testified that they
expressly denied owning or operating a business, but that Bailey told
them they qualified for certain business losses/expenses.
                        UNITED STATES v. BAILEY                          3
taxpayer deductions to get higher refunds for his clients, thereby gen-
erating additional business through referrals.

   On appeal, Bailey alleges that the evidence was insufficient to
show that he knowingly and intentionally made false representations
on the taxpayers’ returns. Specifically, Bailey claims that the only
evidence against him came from the taxpayers who testified that they
did not provide any documents to support the deductions listed on
their returns. Bailey further claims that these witnesses were not cred-
ible because they were granted immunity from prosecution, given
favorable treatment, and, in at least one case, intimidated by the Gov-
ernment.

   On direct appeal of a criminal conviction, a "verdict must be sus-
tained if there is substantial evidence, taking the view most favorable
to the Government, to support it." Glasser v. United States, 315 U.S.
60, 80 (1942). In the present case, there was no evidence that any of
the witnesses received immunity or favorable treatment, other than
Bailey’s bald assertion that this must be the case or else the witnesses
would not have testified.3 There is also no evidence that any witnesses
were intimidated to force their testimony.4

   The above credibility issues were raised during cross-examination,
and it was the jury’s responsibility to resolve any conflicts in the testi-
mony. United States v. Biedler, 110 F.3d 1064, 1067 (4th Cir. 1997).
The evidence presented at trial, if believed by the jury, was sufficient
to find Bailey guilty.
  3
     Bailey assumes that the witnesses were subject to prosecution for per-
jury because they signed returns containing false information. There is
no evidence in the record to support this assumption. We further reject
Bailey’s apparent attempt to use this alleged perjury to support his argu-
ment that the witnesses committed perjury during his trial. There was no
evidence that any of the witnesses gave false testimony. There is also no
evidence that any witness received favorable treatment. Any concessions
made by the IRS in terms of civil penalties were unrelated to the wit-
nesses’ testimony.
   4
     Bailey uses a statement made by an IRS auditor that she would make
the taxpayer’s life miserable if he did not come in for an audit to support
his claim of intimidation. We find no correlation between this 1997 state-
ment and the witness’ testimony at Bailey’s November 2000 trial.
4                     UNITED STATES v. BAILEY
  Accordingly, we affirm Bailey’s convictions and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                        AFFIRMED